Citation Nr: 0109348	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) following May and July 1997 decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's 
applications to reopen previously denied claims of service 
connection for residuals of a head injury and a right knee 
disability.  In May 2000, the Board remanded the veteran's 
appeal so that a requested hearing could be conducted.

As suggested above, the 1997 RO decisions were not the first 
time that claims of service connection for residuals of a 
head injury and a right knee disability had been considered.  
In October 1963, the RO denied these claims of service 
connection; that decision became final.  See 38 C.F.R. § 19.2 
(1963).  Thereafter, in February 1996, the RO denied 
applications to reopen and that decision also became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2000).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).



FINDING OF FACT

Evidence received since the February 1996 denial bears 
directly and substantially upon the issues at hand and is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claims.


CONCLUSION OF LAW

New and material evidence sufficient to reopen previously 
denied claims of service connection for residuals of a head 
injury and a right knee disability has been submitted.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has headaches, dizziness, 
hearing loss, and arthritis of the right knee requiring a 
knee replacement.  He asserts that these problems are the 
result of head and right knee injuries he sustained while in 
military service.  However, the Board notes that the current 
claims are not the first such claims.  In October 1963, the 
RO denied claims of service connection because no disability 
was noted on the veteran's August 1963 separation 
examination.  Thereafter, in February 1996, the RO denied 
applications to reopen because the veteran failed to respond 
to the RO's request for information.

As a result of the previous denials, the veteran's current 
claims of service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the last final decision.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§  3.156, 20.1103 (2000); Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the February 
1996 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes medical records that 
show, for the first time, a post-service diagnosis of a 
specific disease process affecting the right knee (i.e., 
degenerative joint disease) as well as a diagnosis of 
syncope.

Specifically, as to head injury claim, the additional 
evidence includes treatment records from Saint Joseph 
Hospital, dated from August to September 1992, which show his 
complaints and/or treatment for dizziness and loss of 
consciousness diagnosed as syncope.  As to the right knee 
claim, the additional evidence includes VA treatment records, 
dated from April 1995 to June 1997, which show the veteran's 
complaints and/or treatment for right knee pain and swelling 
diagnosed as degenerative joint disease.  See VA treatment 
records dated in April 1995, June 1995, March 1996, December 
1996, and June 1997.  These records also show that the 
veteran had two earlier right knee surgeries, the first in 
1965, and that he was pending a total knee replacement as of 
June 1997.  

The Board finds that the newly received medical evidence is 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  In other words, the newly received evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  The diagnoses of 
post-service disability of the right knee (i.e., arthritis) 
as well as a disability that may have been caused by a head 
injury (i.e., syncope) were not previously shown.  
Consequently, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claims.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen the claims of service connection for 
residuals of a head injury and a right knee disability.


ORDER

The claims of service connection for residuals of a head 
injury and a right knee disability are reopened; to this 
extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claims of service connection for 
residuals of a head injury and a right knee disability.  
However, given the state of the law and evidence as discussed 
below, the Board finds that the underlying claims of service 
connection must be remanded for further evidentiary 
development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran is afforded all the protections of 
the Veterans Claims Assistance Act of 2000, as implemented by 
VA, a remand is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining an examination of the veteran.

As reported above, the veteran was diagnosed with right knee 
degenerative joint disease, as well as syncope, many years 
after service.  See VA treatment records dated in April 1995, 
June 1995, March 1996, December 1996, and June 1997; private 
treatment records from Saint Joseph Hospital, dated from 
August to September 1992.  However, the record does not show 
a post-1992 diagnosis of syncope.  Neither does the record 
contain a medical opinion as to the origins or etiology of 
the degenerative joint disease or syncope, if any.  
Accordingly, the Board finds that the duty to assist 
requires, among other things, that medical opinion evidence 
be obtained that takes into account the records of prior 
examinations and treatment in order to determine if, in fact, 
the veteran has current disabilities and if any such 
disabilities are due to in-service injuries.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified by the veteran in the 
record and at his personal hearing.  Specifically, the 
veteran reported that, within one or two years after his 
separation from military service (i.e., 1964 or 1965), he was 
diagnosed with a seizure disorder and underwent right knee 
surgery.  He also reported that the foregoing diagnosis 
and/or treatment, along with subsequent follow-up treatment, 
was received at the Nashville and Memphis VA medical centers 
(VAMCs) as well as at Baptist Hospital, Saint Francis 
Hospital, and/or Saint Joseph Hospital.  Next, the veteran 
identified two private physicians who treated him at Baptist 
Hospital--Drs. Moffet and Gallion.  The veteran also 
identified a VA physician who currently treats him for 
orthopedic problems.  The Board recognizes that the veteran 
has testified that Baptist Hospital treatment records from 
the 1960's were no longer available because the hospital 
destroyed records that were more than 20 years old.  
Additionally, the Board notes that the record already 
contains some of the veteran's records from Saint Francis 
Hospital, Saint Joseph Hospital, and the Memphis VAMC.  
Nonetheless, on remand, the RO must take all reasonable steps 
to obtain and associate with the claims file any additional 
records from the above-noted locations.

The appeal is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant treatment records on file with 
the Nashville and Memphis VAMCs, Baptist 
Hospital, Saint Joseph's Hospital, and 
Drs. Moffet, Gallion, and the VA 
orthopedist identified by the veteran.  In 
the event any attempts to secure 
information are unsuccessful, such efforts 
should be fully documented in the record, 
and the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.  The RO should 
also seek additional evidence as deemed 
appropriate on the question of whether any 
pertinent in-service injury was incurred 
in the line of duty.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange orthopedic, neurologic and 
audiology examinations of the veteran.  
The examiner(s) should describe any 
current right knee disabilities or 
residuals of a head injury (i.e., 
headaches, dizziness, and/or hearing loss 
complained of by the veteran) and the 
correct diagnosis for each disability 
identified.  The examiner(s) should elicit 
from the veteran a detailed history of the 
onset and progression of relevant 
symptoms.  Thereafter, the examiner(s) 
should give opinions as to the medical 
probability that any current disability is 
attributable to military service or event 
coincident therewith such as specific 
injuries.  If it is determined that there 
is no current disability, or no 
relationship to military service, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.

3.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  Consideration should be given to 
whether any in-service injury pertinent 
to the veteran's claims was incurred in 
the line of duty.  If any benefit sought 
is not granted, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



